DETAILED ACTION
	
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	The Amendment under 37 CFR 1.111 filed on December 30, 2021 is insufficient to overcome the rejection based upon US 2018/0283306 (“KUSAKABE”) as set forth in the last Office action mailed on October 18, 2021.
	Claim 10 has been canceled;
	Claims 11-13 are added; and 
Therefore, claims 1-9 and 11-13 are pending.

Claim Rejections - 35 USC § 102/103
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-9 and 11-13 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KUSAKABE et al (US 2018/0283306).
Regarding claim 1, KUSAKABE Reference teaches an injector control device (150) for controlling an injector (101) [see Figure 1 and para. 0029], the control device (150) comprising a control unit [ECU (104)] that controls the injector (101) to perform a first fuel injection for injecting fuel at a first fuel pressure from the injector in an intake stroke in one combustion cycle of an internal combustion engine and a second fuel injection for injecting fuel at a second fuel pressure [Figure 6 describes the multistage fuel injection is performed three times in an intake stroke during one combustion cycle, para. 0054; and Figure 11 describes the relationship between a boosted voltage and fuel injection timing under three conditions in which fuel pressure supplied to fuel injection device is different, para. 0054], wherein the control unit is configured to change a magnitude of peak value of current [Figure 4] to drive the injector (101) at least once in the same one combustion cycle in the internal combustion engine [para. 0046 describes when the current value reaches a peak current value Ipeak preset in the ECU 104, the application of the high voltage 401 is stopped.  Thereafter, when the switching element 505 and the switching element 506 are de-energized, by a counter electromotive force due to the inductance of a fuel injection device 540, a diode 509 and a diode 510 are energized, the current is fed back to a voltage source VH side, and the current supplied to the fuel injection device 540 rapidly decreases from the peak current value Ipeak as a current 402].
It is apparent that KUSAKABE Reference describes the plurality of fuel pressure, which corresponds to the multistage injection, includes low pressure (1001) and high pressure (1003) [para. 0093]; However, insofar as claim 1 does not explicitly stated the second fuel pressure is higher than the first fuel pressure from the injector after the first fuel injection in the same one combustion cycle in the intake stroke; therefore, claim 1 is alternately rejected under 35 USC 103, as follows: it would have been considered to be an obvious choice of automobile or mechanical engineering design because one skilled in this art is familiar to have known that claim 1 would have been included the fuel pressure of the second fuel injection is higher than the fuel pressure of the first fuel injection; and then it would have been considered to be well-known in this art which is normally has the laboratory test facilities.  To optimize or select a suitable comparison of fuel pressure between the first and second fuel injections as a general purpose of the fuel injection control of the internal combustion engine would be within the ability of ordinary skilled in this art.
Regarding claim 2, notes Figure 6, KUSAKABE Reference describes the fuel injection (604) [which would be considered as second fuel injection] is performed in the compression stroke in the same one combustion cycle as the intake stroke in which the fuel injection (603) [which would be considered as first fuel injection] is performed.
Regarding claim 3, as discussed in claim 1, notes Figures 3 and 4, KUSAKABE Reference describes the mover (202) of injector (101) displaces an amount when the control unit (104) performs the fuel injections, such that the displacement amount of mover of first fuel injection performance is smaller than the displacement amount of mover of the second fuel injection performance [para. 0039, 0040, 0047 and 0048].
Regarding claim 4, see discussion in claims 1-3, notes Figure 8 which describes the controlling of the fuel injection performance of the first and second fuel injections [see correspondent explanation of Figure 8 in the specification].
Regarding claim 5, see discussion in claim 3 [at least para. 0039, 0040, 0047 and 0048].
Regarding claim 6, see discussion in claims 1-3 [Figure 6 shows first fuel injection (603) is longer than second fuel injection (604)].
Regarding claim 7, see discussion in claims 1, 2 and 6.
Regarding claims 8 and 9, see discussion in claim 3, further see para. 0045, 0047, 0048, 0054 and 0059.
	Regarding claim 11, as discussed and recited in claim 8, KUSAKABE further illustrates the maximum displacement amount and pressure changes that relates to the movement of valve para. 0093-0094, Figures 7 and 9-12].  Figure 12 further describes the maximum value (1210) of the displacement amount of the valve body (214) becomes small… [para. 0110].
	Regarding claim 12, see discussion in claim 7 [Figure 6].
	Regarding claim 13, see discussion in claims 11 and 12.
6.	Examiner's Note: The Examiner has cited particular paragraphs or columns and line numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested of the applicant in preparing responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner. SEE MPEP 2141.02 [R-07.2015] VI.  PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS: A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed Invention. W.L. Gore & Associates, Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert, denied, 469 U.S. 851 (1984). See also MPEP §2123.	

Response to Arguments
7.	Applicant's amendment filed on December 30, 2021 have been fully considered but it is not persuasive.  The Applicant have amended claim 1 by adding the limitation of claim 10 and argued that the prior art does not disclose “the control unit is configured to change a magnitude of peak value of current to drive the injector at least once in the same one combustion cycle in the internal combustion engine”; however, the above explanation clearly describes the added claim invention.
Therefore, Claims 1-9 and 11-13 continue to be rejected as set forth above.


Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHNNY H HOANG whose telephone number is (571) 272-4843.  The examiner can normally be reached on Monday-Friday [Maxi-Flex].
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
 If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


 /J.H.H./
 March 1, 2022

/Johnny H. Hoang/
Examiner, Art Unit 3747







/JOHN KWON/Primary Examiner, Art Unit 3747        
March 1, 2022